Citation Nr: 0738460	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher, initial evaluation for scars, 
residuals of surgery, left foot, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  That determination granted 
service connection for the disability at issue and assigned a 
noncompensable rating, effective from August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his left foot scar is constantly 
painful.  The VA examination which was conducted in November 
2004 does not contain sufficient information to rate the 
veteran's scar under the applicable rating criteria.  
Accordingly, another VA examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of the service-connected 
scars on his left foot.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination. 

The examiner should specifically note 
whether the scar(s) is unstable (i.e., 
frequent loss of covering of the skin 
over the scar) or painful on 
examination, and whether it results in 
any limitation of function of the 
affected part.  The size (width and 
length) of each scar should be 
measured.  

2.  Thereafter, readjudicate the 
veteran's claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


